PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/363,913
Filing Date: 29 Nov 2016
Appellant(s): THE H.D. LEE COMPANY, INC.



__________________
Cory D. Schug
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/22.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 6-8, 11-15, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (JP 2012-107370) as evidence by Whelan (Polymer Technology Dictionary).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (JP 2012-107370) as evidence by Whelan (Polymer Technology Dictionary) in view of Fujimura et al. (JP 2012-161965).




(2) Response to Argument

A.	Independent claims 1 and 31 are Unpatentable over Shiozaki and Whelan
Argument: The Office Action rejected independent claims 1 and 31 under 35 U.S.C § 103 as unpatentable over Shiozaki in view of Whelan.  The examiner submits that Shiozaki and Whelan teach, suggest, or otherwise render obvious the claimed method for preparing a nanodiamond-containing thermoplastic fiber per claim 1 and method for preparing an additive particle containing thermoplastic fiber per claim 31.
Shiozaki and Whelan have been shown to disclose the claimed method of preparing a concentrated pellet and melt extruding the concentrated pellet and a thermoplastic polymer in Claims 1 and 31

Appellant refers the method claims as being a “two-step melt extruding process”.

Independent claim 1 recites a step of preparing a concentrated pellet comprising of 0.1-10 wt.% of nanodiamond particles and then later melt extruding the concentrated pellet and a thermoplastic polymer to produce a nanodiamond-containing thermoplastic fiber.   
Independent claim 31 recites a step of preparing a concentrated pellet comprising of 0.1-10 wt.% of additive particles and then later melt extruding the concentrated pellet and a thermoplastic polymer to produce an additive-containing thermoplastic fiber.   

Appellant stated that it is known that melt extruding thermoplastic including nanodiamond particles can damage the walls of an extruder and/or the die of the extruder [0029].  Appellant goes on to state that the claimed method improves the single step of existing process of mixing a thermoplastic with nanodiamond particles in a desired concentration and then melt extruding the mixture to form the thermoplastic fiber.  

The examiner respectfully disagrees with respect to the suggested criticality of the claimed “two-step melt extruding process.”   Appellant has not provided any evidence that a single extrusion method of extruding a concentrated pellet would damage an extruder or a die.  It is known in the arts that there are numerous factors that prevent from having the wall of the extruder or the spinneret (die) from being damaged such as setting the appropriate extruding pressure, the width and length of the capillaries of a spinneret, as well as the orifice’s diameter of the spinneret.  Appellant’s arguments directed to the method steps as being critical has been found unpersuasive.  


Disclosure of Shiozaki as evidenced by Whelan

	Argument: Appellant argues that Shiozaki may disclose the prior art single step of mixing thermoplastic with nanodiamond particles and melt extruding the mixture, but the Examiner has failed to show that Shiozaki discloses the claimed “two-step melt extruding process,” specifically, of extruding concentrated pellets and a thermoplastic polymer.  
Appellant has noted that Shiozaki has failed to disclose a two-step method in the examples.  Shiozaki’s Example 3 discloses:

    PNG
    media_image2.png
    327
    628
    media_image2.png
    Greyscale


Appellant states that “the cited Example 3 of Shiozaki discloses the formation of fluoroalkyl group-modified nanodiamond powder and mixing the nanodiamond powder with polyethylene terephthalate pellets in a twin-screw extruder to pelletize the mixture and then melting the pellets in a single-screw extruder for form an undrawn yarn”.  Appellant goes on to say “[m]ore clearly, Example 3 of Shiozaki only discloses a single step of mixing and pelletizing a thermoplastic material with a nanodiamond powder to form a “master chip” and then melt extruding those pellets or “master chips” ”.
However, Example 3 of extruding plurality of concentrated pellets would disclose the claimed method (emphasis added).  Given that there is no structural or material difference between the claimed concentrated pellet and the claimed second thermoplastic polymer, the claimed second thermoplastic polymer is not precluded from being in a pellet-form.  The formed pellets were made at a point.  Thus, melt extruding concentrated pellets with a second thermoplastic polymer pellet in Shiozaki would disclose the claimed method.
Nonetheless, even if Shiozaki’s examples does not disclose “two-step melt extruding process”, it is noted that “appellant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

The examiner contends that Shiozaki discloses a conventional masterbatch process in paragraph 59.  Paragraph 59 discloses








    PNG
    media_image3.png
    166
    622
    media_image3.png
    Greyscale



Here, Shiozaki says the preferred process is to “prepare a master chip of modified diamond particles and a resin.”  Despite the working example not being a masterbatch process, paragraph 59 is an implicit inherent teaching of preparing diamond concentrate pellets and melt extruding a mixture of a thermoplastic polymer and the concentrate master pellet to produce a fiber having substantially uniformly distributed diamond particles or additive particles throughout the fiber.

Appellant argues that 

    PNG
    media_image4.png
    231
    603
    media_image4.png
    Greyscale


However, the examiner notes that “master chip” does not equate to the plurality of pellets disclosed in Example 3.  This is because if multiple master chips were used in Example 3, then the chips would not be considered as “master” as there wouldn’t be a main dominate concentrated pellet.  The examiner contends that master chip is directed to a conventional masterbatch process.  
Although the examiner contends that paragraph 59 is an implicit inherent teaching of a masterbatch process, in response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Nevertheless, the examiner relies on Whelan for supporting evidence. 
Whelan was provided as supporting evidence to disclose the definition of a masterbatch.  Whelan explicitly states “[a] masterbatch consists of large concentrations of compounding additives dispersed in a carrier system… [i]n such cases, the carrier system may be the parent polymer” (pg. 237, masterbatch), wherein “[t]he additive, or additives, are in a much higher concentration than in the final compound (pg. 239, masterbatch).  Whelan further discloses that “[p]rocessing equipment… is often fed with a mixture of thermoplastic material and masterbatch” and “[c]ontrolled amounts of masterbatch colour may be added to thermoplastic material through… extrusion machine” (pg. 238, masterbatch – thermoplastics).  
Given the terminology of what is meant by masterbatch, Shiozaki as evidenced by Whelan discloses “two-step melt extruding process” as it involves diluting a concentrated pellet with a polymer.  


Appellant further argues that the examiner has not demonstrated where in Whelan there is a disclosure, teaching, or suggestion that additive particles such as nanodiamonds would be considered a “compounding additive”.  This is because appellant argues that “compounding” refers to “[m]ixing basic resins with additives such as plasticizers, stabilizers, fillers, and pigments in a form suitable for processing into finished articles” and may “include fusion of polymer”.  Although Whelan fails to explicitly disclose nanodiamond as being an example of an additive, however, note that while Whelan do not disclose all the features of the present claimed invention, Whelan is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely definition of a masterbatch, and in combination with the primary reference, discloses the presently claimed invention.  Nevertheless, Whelan explicitly discloses “[m]asterbatches are widely used in rubber processing so as to obtain consistent use of expensive additives: the improved dispersion of the additive which results from their use is also extremely valuable” (pg. 238, masterbatch -rubber).  The examiner contends that Whelan’s “expensive additives” would encompass nanodiamond per claim 1 and additive particle per claim 31.  
Additionally, the examiner provided further evidences, Kutz and Niaounakis, of what is meant by masterbatch processing in the Advisory Action, dated 12/6/21.  Kutz discloses that masterbatch or concentrate is sold in pelletized form and is later blended in a resin to make a final form (pg. 438-440).  Niaounakis discloses “[a] masterbatch provided in a convenient way of handling small amounts of critical ingredients, like specialized additives in higher concentrations than those occurring in a normal mixture for subsequent dilution with the remainder of the ingredients” (1.14.2 Additives and Modifiers, pg. 45).  The examiner contends that this reaffirms that the conventional definition of a masterbatch establishes that Shiozaki as evidence by Whelan discloses a “two-step melt extruding process” involving a process of mixing a concentrated pellet with a polymer.  
Furthermore, additional support of Shiozaki’s fiber structure would disclose a “two-step melt extruding process”.  
Paragraph 63 states:


    PNG
    media_image5.png
    350
    633
    media_image5.png
    Greyscale


Figure 3 of Shiozaki illustrates the mixed fiber: 

    PNG
    media_image6.png
    225
    316
    media_image6.png
    Greyscale


In here, Shiozaki explicitly disclose a mixed fiber, which disclose fibers made of a mixture of two unlike polymers or an immiscible polymer blend (i.e., first polymer forms beads/granules or fibrils/needles within a second polymer matrix).  It is noted that masterbatch pellets can be used in processes wherein the carrier polymer (i.e., first polymer) is the same or different than the second matrix polymer. If the two polymers are the same or compatible (i.e., miscible), a homogenous blend of the polymers and a homogenous polymeric fiber is obtained.  If the two polymers are not miscible, a phase-separated mixture and polymeric fibers are obtained as shown in Figures 3(a) or 3(b).  
However, appellant argues that according to Shiozaki’s [0055], the mixing fibers are from the use of multiple types of fibers by way of spinning, weaving, cross-twisting, or cross-knitting that are forms of mixing that maintain the integrity of the individual fibers while combining multiple type of fibers into a single yarn. Appellant concludes that the text of paragraph 55 in no way suggests mixing two polymers into a single polymer.  The examiner respectfully disagrees.  It is noted that the claim does not recite a “single” polymer.  The claim recites a mixture of polymers such that the diamond particles are substantially uniformly distributed throughout the thermoplastic fiber.  
Paragraph 55 states:

    PNG
    media_image7.png
    353
    625
    media_image7.png
    Greyscale


Indeed Shiozaki discloses an embodiment of forming a fiber of being interwoven or twisted, however, the examiner contends that Shiozaki discloses an additional embodiments of conjugate fibers (composite fibers) and mixed fibers, wherein at least one component of the fiber comprises the modified diamond particles.  The examiner contends that conjugated fibers and mixed fibers are not twisted fibers.  This is further evident in Shiozaki’s paragraph 63 (reproduced above). 
In here, Shiozaki explicitly disclose a conjugated fiber and/or mixed fiber is obtained from a spinning solution and goes on to say that that the structure of a mixed fiber is a “granular hybrid model”.  Shiozaki discloses that the mixed fiber can be formed from a known method.  Given that Shiozaki discloses a preferred “master chip” or masterbatch process, a method of making a fiber using melt extrusion as one of the known method (Example 3), and a fiber structure of having at least one component comprising of nanodiamond and polymer (multiple polymer presents), Shiozaki’s mixed fiber structure discloses a method of extruding two polymeric fibers to form a fiber such that the additive particles are uniformly dispersed within a fiber as presently claimed.
Appellant has pointed out that Shiozaki discloses a conjugated fiber, wherein the conjugate fiber can be formed with one of the fibers including modified diamond fine particles to form the fiber as shown in Fig. 2(a)-(e).  Appellant argues that Shiozaki are not formed of melt extruding as recited in claim 1.  The examiner respectfully agrees as these polymers are not mixed in such that the additive particles are uniformly distributed throughout the fiber as presently claimed.  However, the examiner contends that Shiozaki’s conjugated fibers are melt extruded.  This is because a conjugated fiber, also known as bicomponent fiber, are fibers that contain more than one polymeric component, the polymers are not blended together but remain as discrete regions within the fiber.  2(a) is a side-by-side configuration, 2(b) is a core-sheath configuration, 2(c) and 2(e) is a segmented configuration, and 2(d) is an islands-in-the-sea configuration.  These are conventional bicomponent fiber designs that are not twisted or woven together but are melt extruded using a spinneret.  The examiner is not taking the position that the claimed method would arrive at the conjugated fiber.  Rather, Shiozaki’s conjugated fiber discloses an extruded fiber using different polymeric materials.  This thereby affirms that Shiozaki’s mixed fiber entails having at least two components that are extruded together so that the additive particles are substantially uniform throughout the fiber such as it is disclosed in Fig. 3(a)-(b).  Thus, Shiozaki’s mixed fiber structure additionally supports teaching a method of extruding two polymers together, wherein the additives are substantially uniformly distributed. 


B.	Dependent claims 2-14 and 16-26 are Unpatentable over the Cited Prior Art
	As to appellant’s arguments directed to dependent claims as being patentable due to their dependency to claims 1 and 31, the rejection of claims 1 and 31 are being maintained.  Appellant have not separately argued the patentability of the dependent claims.  Thus, dependent claims are also being rejected.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        


Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.